DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The status of the claims as of the response filed 7/7/2022 is as follows: Claims 1-11 remain withdrawn from prosecution. Claims 19-35 remain cancelled. Claims 12-13 and 17 are currently amended. Claims 14-16 and 18 are original. Claims 12-18 are currently pending in the application and have been considered below. 

Response to Amendment
Rejection Under 35 USC 101
	The claims have been amended such that the 35 USC 101 rejections for claims 12-18 are withdrawn.
Rejection Under 35 USC 102/103
The amendments made to the claims narrow aspects of the claims such that they are not fully addressed by the previous office action (e.g. specifying that at least one anatomical structure and/or anatomical characteristic is generated based at least in part on the physiological defective portion of the received computer model, rather than merely selected), and thus the corresponding 35 USC 102/103 rejections for claims 12-18 are withdrawn. However, Examiner will consider the amended claims in light of an updated prior art search and address their patentability with respect to prior art below.


Response to Arguments
Rejection Under 35 USC 101
On pages 7-8 of the Remarks filed 7/7/2022 Applicant argues that the amended claims are not directed to an abstract idea. Examiner agrees, at least because claim 12 as presently amended does not recite an abstract idea. Rather, it is directed to the receipt, generation, and display of computerized models of patient anatomical structures. Such steps do not fall into the mathematical concept, certain methods of organizing human activity, or mental process groupings enumerated by the 2019 PEG. Accordingly, the 35 USC 101 rejections are withdrawn for claim 12 and its dependents.
Rejection Under 35 USC 102/103 
Applicant’s arguments with respect to the teachings of Iannotti have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pavlovskaia et al. (US 20190239926 A1).
Claim 12
Pavlovskaia teaches a method of pre-operative planning for a surgical procedure to be performed on a physiologically defective anatomical structure of a patient (Pavlovskaia abstract), the method comprising: 
generating or receiving, with a computerized pre-operative surgical planning system, a computer model of the patient's physiologically defective anatomical structure (Pavlovskaia Fig. 1A, [0235], [0238], noting 2D image scans of a patient’s anatomy are used to generate 3D computer models of the structure in its present physiologically defective state); 
based at least in part on the physiologically defective portion of the computer model of the patient's physiologically defective anatomical structure, generating by the computerized pre-operative surgical planning system at least one anatomical structure and/or anatomical characteristic that approximates the patient's anatomical structure and/or anatomical characteristic prior to the patient's anatomical structure becoming defective (Pavlovskaia Fig. 1C, [0240], [0242], noting modified bone models representative of the patient’s anatomy in a pre-degenerated condition are generated based on the models of the patient’s physiologically defective anatomy); and
displaying a visual representation of the at least one anatomical structure and/or anatomical characteristic that approximates the patient's anatomical structure and/or anatomical characteristic prior to the patient's anatomical structure becoming defective (Pavlovskaia [0244], noting a person can visually observe at least the restored bone models on a computer screen, i.e. a visual representation of the restored bone models is displayed at the screen).  
Claim 13
Pavlovskaia teaches the method of claim 12, and further teaches: 
generating, with the computerized pre-operative surgical planning system, at least one candidate element for a pre-operative surgical plan based at least in part on the generated anatomical structure and/or anatomical characteristic that approximates the patient's anatomical structure and/or anatomical characteristic prior to the patient's anatomical structure becoming defective (Pavlovskaia Fig. 1C, [0244]-[0245], [0729], [0738], [0807]-[0811], noting computer generated 3D implant models (i.e. at least one candidate element of a surgical plan) are selected and used in combination with the generated restored bone models to pre-operatively plan a surgical procedure); and 
displaying a visual representation of the generated candidate element of the pre-operative surgical procedure plan (Pavlovskaia [0244], [0706], noting a person can visually observe at least the implant models (i.e. candidate surgical plan elements) on a computer screen). 

Claim 14
Pavlovskaia teaches the method of claim 13, and further teaches wherein the generated candidate element of the pre-operative surgical plan comprises a selection of an implant to be affixed to the patient's compromised anatomical structure during the surgical procedure (Pavlovskaia [0009], [0244]-[0245], [0729], [0738], [0807]-[0811], noting the selected implant models correspond to implants affixed to a patient’s defective anatomy, e.g. tibia or femur).
Claim 16
Pavlovskaia teaches the method of claim 12, and further teaches wherein the computer model of the patient's physiologically defective anatomical structure is based at least in part on information acquired with one or more imaging modalities (Pavlovskaia Fig. 1C, [0233]-[0235], noting 2D images from patient scans are used to generate the bone models representing the physiological defective anatomy).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pavlovskaia as applied to claims 12 or 14 above, and further in view of Plessers et al. (US 20220054197 A1).
Claims 15 and 18
Pavlovskaia teaches the method of claim 14, but fails to explicitly disclose identifying a defect type exhibited by the patient's physiologically defective anatomical structure. However, Plessers teaches an analogous surgical planning method that includes identifying a defect type exhibited by the patient’s physiologically defective anatomical structure (Plessers Fig. 27, [0051], [0067], [0258], [0268], noting a patient’s defective anatomy is classified based on images and models of the anatomy). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the anatomical modelling and surgical planning method of Pavlovskaia to include a step for classifying the patient’s defect type as in Plessers because the shape and size of a bone defect holds information that is useful to surgeons and other healthcare providers (per Plessers [0046]) and providing a defect classification allows for treatment guidance appropriate to and tailored for the particular defect type, thereby improving patient care (as suggested by Plessers [0115], [0176], & [0274]-[0276]). 
Claim 18 recites substantially similar subject matter as claim 15 and is also rejected as above. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pavlovskaia as applied to claim 12 above, and further in view of Shanbhag et al. (US 20200364864 A1).
Claim 17
Pavlovskaia teaches the method of claim 12, showing generation of a pre-deformed model of the patient’s defective anatomy as in [0240]-[0242]. However, Pavlovskaia does not teach generation of the pre-deformed model being performed using a machine learning classifier, and thus fails to explicitly disclose wherein the generating at least one anatomical structure and/or anatomical characteristic that approximates the patient's anatomical structure and/or anatomical characteristic prior to the patient's anatomical structure becoming compromised is performed using a machine learning classifier.  
However, Shanbhag teaches that machine learning classification techniques can be applied to anomalous patient imaging data for the purpose of selecting similar or matching non-anomalous images from a reference library (Shanbhag [0032]-[0033]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the healthy model generation operation of Pavlovskaia to be performed via machine learning techniques as in Shanbhag in order to allow for a more intelligent selection of pre-deformed model by considering a variety of classified features to ensure matching of a patient model to highly similar reference model so that subsequent comparison and analysis may be improved (as suggested by Shanbhag [0046]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Janna et al. (US 20220202497 A1), Nikou et al. (US 20190005186 A1), and Mafhouz et al. (US 20150328004 A1) describe methods for using patient data to generate 3D healthy bone models for treatment planning purposes. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.A.H./             Examiner, Art Unit 3626       

/FONYA M LONG/             Supervisory Patent Examiner, Art Unit 3626